department of the treasury internal_revenue_service washington d c date number release date tl-n-4029-00wli cc pa apjp brdollar_figure uilc internal_revenue_service national_office service_center advice memorandum for lewis abrahams associate area_counsel small_business self employed division brooklyn attn patricia riegger from kelly e alton acting senior technician reviewer branch administrative provisions judicial practice subject claims for refund and math error assessments this memorandum responds to your request for significant advice dated date in connection with a question raised by the submission processing function of the brookhaven service_center issue whether the service is authorized to refund an overpayment_of_tax after the period for filing a claim_for_refund has expired if the service previously sent the taxpayer a math error notice adjusting the taxpayer’s liability for tax and reducing or eliminating the overpayment_of_tax claimed on the taxpayer’s original return which was filed before the period for filing a refund claim expired but the taxpayer later substantiates that his or her tax_liability was reported correctly on the original return the service previously sent the taxpayer a notice of claim disallowance with respect to the overpayment_of_tax claimed on the taxpayer’s original return which was filed before the period for filing a refund claim expired but the taxpayer later substantiates that his or her tax_liability was reported correctly on the original return conclusions tl-n-4029-00 the service is authorized to refund an overpayment_of_tax after the period for filing a claim_for_refund has expired if the taxpayer substantiates that the math error notice previously sent the taxpayer was not correct and that his or her liability including the overpayment_of_tax was reported correctly on the original return that was filed before the period for filing a refund claim expired the service is not authorized to refund an overpayment_of_tax after the period for filing a claim_for_refund has expired where the taxpayer was sent a notice of claim disallowance with respect to a claim filed on an original return if the taxpayer did not file a suit_for_refund within two years after the notice of claim disallowance was mailed to taxpayer unless the service and the taxpayer agreed in writing to extend the period for filing a refund_suit and such period has not expired discussion sec_6511 of the internal_revenue_code provides that no refund may be allowed or made after the expiration of the period of limitations for filing a claim_for_refund unless a claim_for_refund is filed by the taxpayer within such period in general the period of limitations for filing a claim_for_refund i sec_3 years from the time the return was filed or years from the time the tax was paid whichever is later sec_6511 a claim for credit or refund of income_tax filed after date generally is made on an original or amended_return sec_301_6402-3 a timely filed claim_for_refund may be amended after the period of limitations for filing a claim_for_refund has expired but before final disallowance or allowance when the amendment is based on the same facts stated in the original claim and requires no additional investigation 404_f2d_122 10th cir 78_fsupp_111 ct_cl 105_f2d_183 2d cir cf 289_us_28 no amendment of a claim_for_refund is allowed however after the claim has been disallowed by the service 288_us_62 see also 310_f2d_648 5th cir cert_denied 375_us_929 203_f2d_686 8th cir 57_f2d_150 2d cir 60_fsupp_229 ct_cl here the taxpayers filed their original claims for refund on their original tax returns which were filed before the expiration of the period of limitations for filing a claim_for_refund the service however needed additional information from the taxpayers to substantiate the claims and the taxpayers did not send this information until the period of limitations for filing a claim_for_refund expired accordingly the claims for refund as amended by the additional information cannot be allowed unless the tl-n-4029-00 service did not disallow the original claims for refund before the additional information was received sec_6532 provides in pertinent part that no suit or proceeding for the recovery_of any internal revenue tax penalty or other sum may be begun after the expiration of years from the date of mailing by certified or registered mail1 to the taxpayer a notice of the disallowance neither the statute nor the regulations thereunder require that the notice of disallowance be in any particular form the internal_revenue_manual does provide however that letter sec_905 and sec_906 generally are used as certified notices of claim disallowance see irm sec_4 and additionally computer generated certified notices of claim disallowance are prepared on letter sec_105c and sec_106c see irm and appeals uses letter sec_1363 and ro for their certified notices of claim disallowance see irm sec each letter whether manually prepared or computer generated indicates that it is the taxpayer’s legal notice that their claim has been disallowed or partially disallowed each letter also provides that if the taxpayer wishes to start legal action to recover any of the tax or other_amounts disallowed a suit_for_refund must be filed with the united_states district_court or the united_states court of federal claims each letter further provides that unless the taxpayer has signed form_2297 waiver of statutory notice of claim disallowance the law permits the taxpayer to file such suit within years from the mailing date of this letter a few courts have held that the service can provide notice of claim disallowance to the taxpayer through other forms or letters see eg 627_fsupp_428 e d ill notice of claim disallowance was provided when agent refused to refuse to accept taxpayer’s claim and mailed such claim back to in 943_fsupp_425 d n j the court held that the period for filing suit begins to run when the service mails a notice of claim disallowance to the taxpayer whether or not such notice is sent by certified or registered mail where the taxpayer admits to receiving the notice in a timely manner the court concluded that the requirement that the notice be sent by certified or registered mail is a protective measure for the service to use to prove that the notice of disallowance was indeed mailed id while we agree with the finkelstein court’s conclusion that proof of mailing is a principal purpose for requiring that notices of claim disallowance be sent by certified or registered mail this requirement also may serve other purposes using certified or registered mail for example may suggest that action by the recipient is necessary and the enclosed document therefore needs the recipient’s immediate attention regardless the statute unambiguously requires that notices of claim disallowance be sent by certified or registered mail thus in the absence of a statutory change notices of claim disallowance are to be sent to the taxpayer by certified or registered mail tl-n-4029-00 the taxpayer 189_fsupp_626 d conn mailing of 30-day_letter and revenue agent’s report sufficient to provide taxpayer notice of claim disallowance in register publishing co the taxpayer filed a claim_for_refund on date with respect to amounts it paid for its fiscal years ending date and on date the service sent the taxpayer a 30-day_letter and a copy of the revenue agent’s report proposing to disallow the taxpayer’s claim the taxpayer filed suit to recover the refund on date the government filed a motion to dismiss the taxpayer’s suit because the suit had been filed prematurely the court denied the government’s motion because it determined that the 30-day_letter was a decision within the meaning of sec_6532 the register publishing co court rejected the government’s argument that the taxpayer’s claim had not been disallowed because the revenue agent’s report that accompanied the 30-day_letter merely recommended disallowance of the taxpayer’s claim id pincite the court also was not persuaded by the government’s argument that the 30-day_letter was not a decision because it advised the taxpayer that a protest could be filed which would be given careful consideration by the service’s appellate division id pincite rather the court found that once the decision had been rendered the taxpayer had the option of either filing a protest with the appellate division or commencing a suit_for_refund in district_court id in block-southland sportswear co v united_states ustc e d n c aff’d per curiam 480_f2d_921 4th cir the court held however that a 30-day_letter and the revenue agent’s report attached thereto were not a decision within the meaning of sec_6532 the court rejected the taxpayer’s argument that a 30-day_letter showing a deficiency in tax was by its very nature a denial of the taxpayer’s claim that the government owed a refund of tax to the taxpayer inasmuch as the adjustments in the revenue agent’s report were not connected to the taxpayer’s claim and the 30-day_letter made no reference to that claim the court concluded that the taxpayer’s claim was not ever considered much less disallowed after reviewing the cases we are persuaded that the appropriate position for the service to follow is that the decision to disallow a refund claim is made when the service sends the taxpayer a formal notice of claim disallowance by certified or registered mail a notice of claim disallowance serves the dual purpose of informing the taxpayer that his or her claim_for_refund was considered and rejected by the service and starting the period of limitations for filing suit to recover the tax for which such claim was made formal notices of claim disallowance eg letter sec_2 sec_6532 also bars a suit or proceeding for the recovery_of tax before the expiration of months from the date on which the claim_for_refund is filed with the service unless the service renders a decision thereon tl-n-4029-00 do do 105c 106c ro and ro unambiguously reject the taxpayer’s claim_for_refund or a portion thereof and inform the taxpayer of his or her rights to seek judicial review including the time period in which a suit must be filed math error notices and similar letters sent by the service often request additional information before the taxpayer’s claim can be granted thus math error notices and similar letters requesting additional information would not constitute final disallowance as required by case law additionally a math error notice or similar letter does not inform the taxpayer of his or her right to file suit to recover the tax or provide clear and concise notification of the period in which such suit may be filed thus math error notices and similar letters may not provide sufficient notice to the taxpayer that his or her claim has been disallowed a math error notice or similar letter therefore may not under the facts and circumstances of any particular case be a notice of claim disallowance because it did not serve the dual purpose that a notice of claim disallowance is intended to serve accordingly we recommend that the service not disallow a timely filed claim_for_refund because the taxpayer received a math error notice before he or she substantiated the claim and such substantiation was received after the period of limitations for filing an original claim_for_refund had expired if you have any questions please contact the administrative provisions and judicial practice division at
